DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 8, 13, 14 and  17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al [4363957], further in view of Rober et al [20150289324] and Shim et al [20120125921].
With respect to claim 1, Tachikawa discloses: A connected oven, comprising: an oven body (10) defining a cooking cavity, the oven body comprising an oven base opposing an oven top, the cooking cavity comprising a set of low reflectance surfaces [col 8, line 37-50, “…radiation emitted by the illuminating lamp 30 as well as ambient light transmitting through a finder provided in the door 16 and reflected from the wall surfaces of the heating chamber 10 will constitute a relatively large proportion of light impinging… “]; an optical sensor (32) cooperatively defining a field of view, the set of optical sensors mounted to the oven top with the field of view directed toward the oven base, the set of optical sensors comprising an infrared camera and a visual- spectrum camera [col 8, line 17-63]; a set of white light (30) emitting element mounted along the oven top [see FIG 1, col 9, line 3-15, “…The lamp 30 may better be positioned near to the door 16 in order to assure a convenient observation of the article within the heating chamber through the finder. It is self-explanatory that observation can be facilitated when much luminance is available in front of the article as viewed from the observer.  …”]; a set of heating elements (18, 20) [col 2, line 64-col 3, line 15]; and a processing system (34) connected to each of the set of optical sensors, each of the set of heating elements, and each of the set of white light emitting elements, the processing system configured to control the set of heating 
Tachikawa further shows: 
{cl. 4} The connected oven of claim 1, wherein light emitted by the set of white light emitting elements (30) comprises visible-spectrum light [see FIG 1].
Tachikawa however does not show a set of optical sensors or the heating elements mounted on the top of the oven.
Rober makes up for the deficieny of having a set of optical sensors by teaching: a set of optical sensors (62, 69) configured to detect infrared and visible light [paragraph 0024-0028].
Rober further shows:
{cl. 2} The connected oven of claim 1, further comprising a user interface unit (22) mounted to an oven door with a normal vector to a broad face of the user interface unit intersecting the cooking cavity, wherein the user interface unit comprises a touchscreen overlaying a display [see FIG 1, paragraph 0027].
{cl. 5} The connected oven of claim 1, wherein the processing system configured to dynamically modify a thermal radiation output for each of the set of heating elements based on the set of infrared images recorded by the infrared camera [paragraph 0038].
{cl. 7} The connected oven of claim 1, wherein the processing system is configured to dynamically control each of the set of heating elements based on a thermal distribution, within the cooking cavity, that is determined from the set of infrared images [paragraph 0038].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the oven of Tachikawa with the teachings of Rober because Rober provides a controller in communication with the sensors that allow for control of multiple cooking parameters for an exact desired cooking performance.
Shim makes up for the deficiency of the heating element location by teaching: by teaching a heating element (112) on the top of the oven chamber [see FIG 1, paragraph 0040-0043].
 It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the oven of Tachikawa with the teachings of Shim because Shim provides a known location of heating elements that effectively directs radiation for optimal cooking.
With respect to claim 8, Tachikawa discloses: A cooking apparatus, comprising:  a body (10) comprising a base opposing a top; an optical sensors (32) cooperatively defining a field of view, the optical sensor mounted to the top with the field of view directed toward the base, the set of optical sensors configured to detect infrared light and visual light [col 8, line 17-63]; a set of heating elements (18, 20) [col 2, line 64-col 3, line 15]; and a processing system (34) connected to each of the set of optical sensors and each of the set of heating elements, the processing system configured to control the set of heating elements based on a set of images recorded by the set of optical sensors [see FIG 1, col 3, line 16-57].
Tachikawa further shows: 
{cl. 13} The cooking apparatus of claim 8, further comprising a white light (30) emitting element mounted to the top [see FIG 1].
{cl. 14} The cooking apparatus of claim 13, wherein the cooking cavity comprises a set of low reflectance surfaces col 8, line 37-50.
Tachikawa, however does not disclose a set of optical sensors or the location of the heating elements.
Rober makes up for the deficieny of having a set of optical sensors by teaching: a set of optical sensors (62, 69) configured to detect infrared and visible light [paragraph 0024-0028].
Rober further shows:
{cl. 15} The cooking apparatus of claim 8, wherein the processing system configured to dynamically modify a thermal radiation output for each of the set of heating elements based on an infrared image recorded by the visual-spectrum camera [paragraph 0038].
{cl. 16} The cooking apparatus of claim 8, wherein the processing system is configured to: * determine a thermal distribution within the cooking cavity based on an infrared image recorded by the set of optical sensors; and " selectively operate a set of cooking elements based on the thermal distribution, wherein the set of cooking elements comprise the heating elements [paragraph 0038].
{cl. 17} The cooking apparatus of claim 8, further comprising a wireless communication module connected to the processing system [see FIG 5].
{cl. 18} The cooking apparatus of claim 8, wherein the processing system is configured to automatically cease a radiation output of the heating elements in response to an end condition being satisfied, wherein the end condition is based on the set of images recorded by the optical sensors [paragraph 0051].
{cl. 19} The cooking apparatus of claim 18, wherein the end condition is based on an infrared image [paragraph 0054].
{cl. 20} The cooking apparatus of claim 8, further comprising: " a door (20) mounted to the body; and " user interface unit (22), the user interface unit comprising a touchscreen overlaying a display, the user interface unit defining a broad face, the user interface unit mounted to the oven door and arranged with a normal vector to the broad face intersecting the cooking cavity [see FIG 1, paragraph 0027].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the oven of Tachikawa with the teachings of Rober because Rober provides a controller in communication with the sensors that allow for control of multiple cooking parameters for an exact desired cooking performance.
Shim makes up for the deficiency of the heating element location by teaching: by teaching a heating element (112) on the top of the oven chamber [see FIG 1, paragraph 0040-0043]. 
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the oven of Tachikawa with the teachings of Shim because Shim provides a known location of heating elements that effectively directs radiation for optimal cooking.

Allowable Subject Matter
Claims 3, 6 and 9-12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of the objected claims contain allowable subject matter because certain features are not seen in the prior art or any attempt to combine the art would result in hindsight reasoning or would require the modification of a teaching reference. For example, and not to be exhaustive, but claim 5 for example requires heating elements to be changed regarding output based on an image. Although prior art shows individual control, there is no indication that the control is based on a thermal image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/10/2022